Citation Nr: 0011298	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  89-04 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, mother, brother, and sister.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to April 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1988 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which in pertinent part denied 
entitlement to service connection for a nervous condition.

The Board notes that the RO issued a rating decision in 
August 1988 and the veteran filed a timely notice of 
disagreement in February 1989.  A review of the record 
reflects that the RO has certified the issue on appeal as 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  However, the veteran's 
original appeal of the August 1988 rating decision, which 
denied entitlement to service connection for a nervous 
condition, may have been pending adjudication by the Board 
since 1989.  Thus, the issue has been rephrased as noted on 
the title page of this decision.  



FINDINGS OF FACT

1.  Service medical records reflect the veteran was 
clinically evaluated as normal upon enlistment examination; 
however he complained of visual and auditory hallucinations 
in March 1980 and an impression of probable paranoid 
schizophrenia was noted.  

2.  A Medical Board report dated in March 1980 reflects the 
veteran was diagnosed with a personality disorder.

3.  Post-service medical records reflect diagnoses of chronic 
undifferentiated schizophrenia.  



CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in August 1978, the veteran's systems were 
clinically evaluated as normal with the exception of scars 
and birthmarks.  Upon medical examination dated in May 1979, 
the veteran's systems were clinically evaluated as normal 
with the exception of a varicocele on the left and tattoos 
and birthmarks.  Clinical records reflect the veteran was 
treated in March 1980 for complaints that someone was 
watching him and wanted to kill him.  The veteran reported a 
history of drug use at that time.  An impression of a 
possible paranoid personality was noted.  Additional clinical 
records dated in March 1980 reflect the veteran reported 
hearing voices on the radio indicating that people were "out 
to get him" and hearing tapping on the walls at night.  Some 
sort of visual hallucination a few weeks earlier was also 
noted.  It was noted that the veteran had a flat affect and 
rambling thought process.  An impression of probable paranoid 
schizophrenia was noted.  

A Medical Board report dated in March 1980 reflects the 
veteran appeared before the board with a diagnosis of 
immature personality disorder.  It was noted that upon prior 
psychiatric admission the veteran's speech was coherent with 
ideas of reference, delusions of persecution, paranoid 
ideation, homosexual panic, and a history of auditory 
hallucinations.  Recall and retention were noted as impaired.  
Insight and judgment were also noted as impaired.  The 
veteran gave a family history of a chaotic family in which 
the father drank every day, had extramarital affairs, and 
abused family members.  The veteran also reported a history 
of counseling and neurologic evaluation for hyperactivity and 
bad temper at age ten.  It was noted that the veteran was 
hospitalized and treated with medication.  It was also noted 
that he remained unmotivated for service and determined to 
obtain a discharge.  A primary diagnosis of immature 
personality disorder and a second diagnosis of toxic 
psychosis, drug induced, were noted.  The Medical Board 
concluded that the veteran suffered from a preexisting 
personality disorder which rendered him unsuitable for 
further military service.  The Medical Board also noted the 
veteran suffered from no disability which was the result of 
an incident of service or was aggravated thereby.  

Private medical records dated from June 1987 to April 1988 
reflect that the veteran's mother reported concerns about his 
behavior, social isolation, and indecent exposure.  In June 
1987 it was noted that the veteran was not interested in 
counseling or therapy.  He reported his problems were the 
result of a hernia and bad back.  He also reported being 
depressed because he was unemployed.  An assessment of 
schizophrenic reaction, paranoid type, was noted in February 
1988.  A family history of mental illness was also noted.  
The veteran was noted as paranoid, very depressed, nervous, 
anxious, and confused.  Reports of indecent exposure were 
also noted.  Additional clinical records reflect the veteran 
was treated with medication. 

A VA discharge summary dated in March 1988 reflects that the 
veteran presented with a flat affect and a neutral mood.  It 
was noted that during hospitalization, the veteran had no 
suicidal or homicidal ideation and did not express any 
psychotic content.  It was also noted that psychological 
testing was obtained for diagnostic purposes and it was their 
impression that the veteran had a severe underlying 
personality disorder with borderline and histrionic features.

In a March 1989 statement, the veteran's mother reported that 
he had a happy childhood with no problems until he came back 
from military service.  She also stated that he was now 
unable to hold a job and had been quite incompetent since his 
discharge from service.  

A March 1989 statement from F.D., the superintendent of a 
school district, reflects that the veteran was a former 
student of his district.  He stated the veteran was well 
behaved and did average or better work in his studies.  He 
also noted that according to school records and the 
counselor's information, the veteran was never referred by 
any teacher for misconduct.  He further reported that the 
veteran participated in wrestling while in high school.  

A March 1989 statement from one of the veteran's former 
teachers reflects that he never had any problems with the 
veteran in class.  The teacher opined that to his knowledge 
the veteran seemed like a normal individual and an average, 
normal student.  

At his May 1989 RO hearing, the veteran testified that during 
service he was lonely and wanted to go home.  He also 
reported calling home crying, loss of interest in the rules, 
and difficulties with shipmates.  The veteran denied 
currently experiencing any problems with depression.  
(Transcript, page 2).  The veteran's mother testified that 
the veteran was very well behaved in school and very smart.  
She also stated that during service he would write home and 
report being lonely, nervous, and depressed.  She reported 
that when he came home on leave he was afraid to go back.  
The veteran's mother noted that he had been very withdrawn 
since his discharge.  She described him as a loner and noted 
that his condition was deteriorating.  (Transcript, pages 3-
4).  

The veteran's sister stated the veteran was the smartest one 
in the family prior to his military service.  She also stated 
that during his service, he would write about being lonely 
and wanting to go home.  She reported that the veteran had 
stayed in his room a lot since his discharge and was much 
quieter.  The veteran's sister also reported that the veteran 
had exposed himself to her and her younger sister.  
(Transcript, pages 5-6).  The veteran's brother stated that 
prior to service, the veteran got along well with people, but 
he did avoid crowds.  He reported visiting the veteran in 
March 1980 while he was hospitalized and noted the veteran 
was heavily sedated.  He also stated the veteran was paranoid 
at that time and experienced hallucinations.  He reported 
that the veteran told him someone was out to get him.  
(Transcript, pages 6-7).  He also stated that since his 
discharge, the veteran seemed normal at times and would act 
like a child at other times.  (Transcript, pages 7-8).  The 
veteran's mother reported the veteran had received no medical 
treatment from the time he was discharged from service until 
about one year ago.  (Transcript, page 8-9).  

Private treatment records dated in 1992 reflect a history of 
schizophrenia.  Treatment with medication was also noted.  

Private treatment records dated in 1993 reflect in-patient 
mental health treatment, including group therapy and 
medication.  August 1993 records reflect the veteran was 
hospitalized after exposing himself to neighbors and 
attacking his mother.  Audio and visual hallucinations were 
also documented upon mental status examination.  The veteran 
reported that he believed his mother worked for the devil.  A 
diagnosis of chronic undifferentiated schizophrenia was also 
noted in August 1993.  A September 1993 clinical record noted 
the veteran displayed symptomatology suggestive of a complex 
partial seizure.  Clinical records dated in October 1993 
noted the veteran was improving and did not display any signs 
of psychosis.  A discharge summary dated in November 1993 
reflects a discharge diagnosis of chronic undifferentiated 
schizophrenia.  

Private treatment records dated from 1994 to 1999 reflect 
continued treatment with medication.  A diagnosis of 
schizophrenia, major depression, was noted in July 1998.  
Various clinical records reflect a blunted affect, fair 
judgment, and no suicidal or homicidal ideation.  A January 
1999 clinical record reflects the veteran complained of 
paranoid delusions, fear of people, and a need to recount his 
steps.  

Additional private treatment records dated from 1998 to 1999 
reflect a history of schizophrenia and continued treatment 
with medication.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as psychosis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1131, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


Analysis

A review of the evidence reflects that the veteran was 
clinically evaluated as normal upon enlistment examination.  
However, in March 1980 he complained of auditory and visual 
hallucinations and an impression of probable paranoid 
schizophrenia was noted.  The record also reflects a Medical 
Board report dated in March 1980 with a primary diagnosis of 
immature personality disorder and toxic psychosis, drug 
induced.  As indicated earlier in this decision, there may be 
a question whether this claim has been pending since 1988.  
The current determination that the claim is well grounded 
supports additional development whether or not this appeal 
stems from an original claim or an application to reopen.  
This matter need not be addressed further at this juncture.  
Should service connection ultimately be granted, the sub-
issue of whether this is an original or reopened claim will 
of necessity be determined when an effective date is 
assigned.

In light of the in-service impression of probable paranoid 
schizophrenia as well as the post-service medical records 
reflecting a diagnosis of chronic undifferentiated 
schizophrenia, the Board concludes that the veteran's claim 
is plausible as the evidence tends to show the incurrence of 
a psychiatric disorder in service and the continuation of a 
psychiatric disorder after service.  Thus, the veteran's 
claim is well grounded.  



ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  To this 
extent only, the appeal is granted.  




REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In light of the conflicting medical diagnosis of 
schizophrenia and a personality disorder, as well as the lack 
of medical evidence specifically addressing the issue of 
aggravation, additional development of the record is needed 
in order to enable the Board to render a final decision.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, the claim is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his psychiatric disorder 
since January 1999.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.

2.  The veteran should be afforded a VA 
specialist examination in order to 
accurately determine the nature, extent, 
and etiology of his current mental 
disability.  The entire claims folder and 
a copy of this remand MUST be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should indicate in his report whether the 
claims folder was reviewed prior to the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  All necessary tests 
and studies should be performed and 
reviewed by the examiner prior to 
completion of the examination report.  
The examiner should then specifically 
comment as to whether the veteran has a 
schizophrenic disorder or other 
psychiatric illness and whether it began 
during service.  A complete rationale for 
any opinion expressed must be provided.  
All such information and opinions should 
be made a part of the veteran's claims 
folder.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

